Case 1:19-cv-00162-MAC-KFG Document 30 Filed 01/06/21 Page 1 of 2 PageID #: 2728




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  DYWAN SHENILLE BROOKS,                           §
                                                   §
                  Petitioner,                      §
                                                   §
  versus                                           §   CIVIL ACTION NO. 1:19-CV-162
                                                   §
  DIRECTOR, TDCJ-CID,                              §
                                                   §
                  Respondent.                      §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

           Petitioner Dywan Shenille Brooks, a prisoner confined at the LeBlanc Unit of the Texas

  Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

  petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Respondent filed an answer to

  the petition requesting that the petition be dismissed or transferred to the United States Court of

  Appeals for the Fifth Circuit as a successive petition.

           The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

  Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

  The magistrate judge recommends denying respondent’s motion to dismiss or to transfer the

  petition to the Fifth Circuit.

           The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

  evidence. No objections to the Report and Recommendation of United States Magistrate Judge

  were filed by the parties.
Case 1:19-cv-00162-MAC-KFG Document 30 Filed 01/06/21 Page 2 of 2 PageID #: 2729




                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct, and the report and recommendation of the magistrate judge (#28) is ADOPTED.

  Respondent’s motion to dismiss the petition or transfer it to the Fifth Circuit is DENIED.

  Respondent shall have forty days from the date of this order in which to show cause why the writ

  should not be granted or to otherwise plead.

          SIGNED at Beaumont, Texas, this 6th day of January, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
